 In the Matterof TENNESSEECOAL,IRON AND RAILROAD COMPANYandUNITED STEELWORKERS OF AMERICA,C. I. O.Case No10-R-1452.-Decided June 18, 1945.Messrs.John H. WilliamsonandBordonBurr,of Birmingham, Ala.,for the Company.Mr R. M. Poarch,ofBirmingham,Ala., for the U. S. A.41'rJ.H. Simpson,ofWylam, Ala., andMr. H. G. Fletcher,of Birm-ingham, Ala., for theSwitchmen.Mr LouisCokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. I. 0.,herein called the U S. A., alleging that a question affecting commerce hadarisen concerning the representation of employees of Tennessee Coal, Ironand Railroad Company, Birmingham, Alabama, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Paul S. Kuelthau, Trial Examiner. Saidhearing was held at Birmingham, Alabama, on May 4, 1945. At thecommencement of the hearing, the Trial Examiner granted a motion ofSwitchmen'sUnion of North America, herein called the Switchmen, tointerveneThe Company, the U S. A, and the Switchmen appeared atand participated in the hearing and all parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed. Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :62 N. L. R. B., No. 72.534 TENNESSEECOAL, IRON AND RAILROAD COMPANY535FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTennessee Coal, Iron and Railroad Company is an Alabama corporationwith its principal place of business at Birmingham, Alabama, where it isengaged in the manufacture of iron, steel, and steel products. It is asubsidiary of United States Steel Corporation. About 80 percent of theCompany's finished products is shipped by it to points outside the Stateof Alabama.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliated withthe Congress of, Industrial Organizations, admitting to membership em-ployees of the Company.Switchmen's Union of North America is a labor organization, admittingtomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Companyrefuses to recognizethe U. S. A. asthe exclusive collec-tive bargaining-representative of certain of its employees until such timeas the U. S. A is certified by the Board.On October4, 1943,the Company and the Switchmen entered into anexclusive contract covering the employees involved herein.The contractprovides that it is terminable by 10 days'notice of either party thereto.Inasmuch as the contract is more than a year old and terminable at anytime by 10 days'notice,we find that it does not constitute a bar to apresent determination of representatives.A statement of a Field Examiner of the Board,introduced into evi-dence at *the hearing, indicatesthat the U.S.A. represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the'Company,within the meaning of Sec-tion 9(c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all conductorsin the rail transportation department of the Company, excluding all super-visory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-'The Field Examiner reported that the U S A presented 40 authorization cardsThere areapproximately 75 employees in the appropriate unit.The Switchmendid not presentany evidenceof representation,but relies upon its contractas evidenceof its interest in the instant proceeding 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmend such action,constitute a unit appropriate for the purposesof collec-tive bargaining,within the meaning of Section 9(b) of the Act.`V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Tennessee Coal, Iron andRailroad Company, Birmingham, Alabama, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direction,including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or,temporarily laid off, and includingemployees in the armed forces of the United States who present themselvesin person at the polls, but excluding any who have since quit'or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Steelworkers of America, C. I. 0., or by Switchmen's Union ofNorth America, for the purposes of collective bargaining, or by neither.2 This is the same unit as provided for in the contract between the Company and the Switchmen.